The plaintiffs petition for certification for appeal from the Appellate Court, 66 Conn. App. 343 (AC 21230), is granted, limited to the following issues:
*945The Supreme Court docket number is SC 16628.
Brenden P. Leydon, in support of the petition.
Neal L. Moskow, in opposition.
Decided November 27, 2001
“1. Did the Appellate Court properly reverse the trial court’s adoption of the referee’s report on the amount of attorney’s fees due the plaintiff?
“2. If the Appellate Court properly reversed the trial court’s adoption of the referee’s report, should the matter be remanded for a new trial?”